                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           :
 ACCLAIM SYSTEMS, INC.,                    :         CIVIL ACTION
                                           :
                      Plaintiff,           :
                                           :
                    v.                     :         No. 17-cv-5607
                                           :
 NORTHROP GRUMMAN CORP.,                   :
 ET AL.,                                   :
                                           :
                      Defendants.          :
                                           :

                                         ORDER

      AND NOW, this 29th day of January, 2019, upon consideration of the Motion for

Judgment on the Pleadings filed by Defendants, Northrop Grumman Corp., Geometric Results,

Inc., and TASC Technical Services, LLC (ECF No. 32), and the responses thereto (ECF No. 37,

45), it is hereby ORDERED that Defendants’ Motion is GRANTED. The Clerk of Court is

directed to mark this matter CLOSED.



                                                   BY THE COURT:



                                                   /s/ Mitchell S. Goldberg

                                                   MITCHELL S. GOLDBERG, J.




                                               1
